Name: Commission Regulation (EEC) No 2163/84 of 26 July 1984 amending Regulations No 93/67/EEC and (EEC) No 496/70 on the quality control of fruit and vegetables as regards the 1984/85 marketing year
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations
 Date Published: nan

 27. 7. 84 Official Journal of the European Communities No L 197/29 COMMISSION REGULATION (EEC) No 2163/84 of 26 July 1984 amending Regulations No 93/67/EEC and (EEC) No 496/70 on the quality control of fruit and vegetables as regards the 1984/85 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas this arrangement should be applicable for only one marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,Having regard to the Treaty establishing the EuropeanEconomic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular Articles 8 (2) and 12 (3) thereof, Whereas Regulation (EEC) No 2162/84 (3) amended the quality standards for dessert apples and pears provided for in the Annex to Commission Regulation (EEC) No 1641 /71 (4) by laying down that the fruit must be sufficiently developed so that it can continue its maturing process and to attain the degree of ma ­ turity required in relation to the varietal characteris ­ tics : Article 1 In Regulation No 93/67/EEC the following Article 2a is hereby inserted : 'Article 2a In the case of apples, for the 1984/85 marketing year, the competent body may refer to a colori ­ metric scale and/or apply a starch regression test (iodine test) in order to verify that the requirement laid down in the quality standards for apples and pears under the first indent of the last subpara ­ graph of Title II A of the Annex to Commission Regulation (EEC) No 1641 /71 is met.'Whereas, in the case of apples, experience has shown that, in some cases, difficulties may be encountered in the task of verifying this state of development ; whereas, in order to facilitate the work of the control bodies, the methods to be used for judging this devel ­ opment should be specified ; Article 2 In Regulation (EEC) No 496/70 the following Article 3a is hereby inserted : Article 3a In the case of apples for the 1984/85 marketing year, the competent body may refer to a colori ­ metric scale and/or apply a starch regression test (iodine test) in order to verify that the requirement laid down in the quality standards for apples and pears under the first indent of the last subpara ­ graph of Title II A of the Annex to Commission Regulation (EEC) No 1641 /71 is met.' Whereas Commission Regulation No 93/67/EEC of 3 May 1967 laying down initial provisions on the quality control of fruit and vegetables marketed within the Community ^, as amended by Regulation (EEC) No 2638/69 (6) and Commission Regulation (EEC) No 496/70 of 17 March 1970 laying down initial provi ­ sions for the quality control of fruit and vegetables exported to third countries Q, as last amended by Regulation (EEC) No 860/83 (8), should therefore be supplemented accordingly ; (  ) OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 130, 16. I 1984, p. 1 . (s) See page 27 of this Official Journal . (4) OJ No L 172, 31 . 7. 1971 , p. 1 . O OJ No 90, 10 . 5 . 1967, p. 1766/67. (6) OJ No L 327, 30. 12. 1969, p. 33 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.0 OJ No L 62, 18 . 3 . 1970, p. 33 .f) OJ No L 95, 14 . 4 . 1983, p. 13 . No L 197/30 27. 7. 84Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1984. For the Commission Poul DALSAGER Member of the Commission